Citation Nr: 9927792	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  93-14 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1. Entitlement to service-connection for a left knee 
condition on a direct or secondary basis.

2. Entitlement to an earlier effective date for a grant of 
service connection for post-traumatic stress disorder 
(PTSD).

3. Entitlement to an increased disability evaluation for 
PTSD, currently evaluated as 70 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant served on active duty from July 1968 to July 
1971.  Service in Vietnam is indicated by the evidence of 
record.  

This appeal arose from various rating decision of the 
Department of Veterans Affairs (VA) Regional Office in White 
River Junction, Vermont (the RO).  

In an October 1994 decision, the Board of Veterans' Appeals 
(the Board) denied the appellant's claim of entitlement to 
service connection for a left knee disorder on both a direct 
and a secondary basis.  The appellant duly appealed the 
Board's decision to the United States Court of Veterans 
Appeals [now the United States Court of Appeals for Veterans 
Claims] (the Court).  In March 1996, based on a joint motion 
for remand, the Court vacated the Board's October 1994 
decision and remanded the case to the Board.  In November 
1996, the Board in turn remanded the issue to the RO for 
further development of the evidence.  While the case was in 
remand status, additional issues were developed and appealed.

This matter was last before the Board in April 1998.   At 
that time, the Board denied entitlement to service connection 
for a chronic sleep disorder.  The Board also found that the 
appellant had submitted new and material evidence sufficient 
to warrant the reopening of a claim of entitlement to service 
connection for PTSD.  The Board remanded that claim, and the 
appellant's claim of entitlement to an increased rating for a 
left ankle disability for further development and 
readjudication.  The issue of entitlement to service 
connection for a left knee disability was again remanded for 
additional evidentiary development.

During an October 1998 personal hearing at the Department of 
Veterans Affairs (VA) Regional Office (RO), the appellant 
withdrew his pending claim relative to the rating of his left 
ankle disorder.  That matter is therefore no longer before 
the Board.  

In June 1998, and following due course of the development of 
the evidence as directed in the Board's April 1998 remand, 
service connection was granted for PTSD and a 50 percent 
disability rating was assigned.  The effective date was 
established as June 1994.  By correspondence received in 
August 1998, the appellant expressed dissatisfaction with 
both the assigned rating and the effective date therefor.  In 
April 1999 a 70 percent disability evaluation was assigned by 
the RO for PTSD, effective June 1, 1998.     

The Board also notes that in April 1998, the appellant sought 
to reopen a claim of entitlement to service connection for a 
back disability, secondary to the service-connected left 
ankle disorder.  By rating decision dated in September 1998, 
reopening of the claim was denied.  By rating decision dated 
in September 1998, an increased rating for bilateral high 
frequency hearing loss and entitlement to service connection 
for nerve damage of the left foot were denied.  The appellant 
has not submitted a Notice of Disagreement with regard to 
these determinations, and they are therefore not before the 
Board.  See 38 U.S.C. §§ 7105(a),(b)(1),(c).  

The Board further notes that in September 1998, the appellant 
sought entitlement to a total disability rating based upon 
individual unemployability.  A decision has not been rendered 
by the RO as to this claim.  


FINDINGS OF FACT

1. The appellant served on active duty from July 1968 to July 
1971.

2. There is no medical evidence that the appellant sustained 
an injury of his left knee while on active military duty.

3. A left knee disability was first identified in 
approximately 1992.

4. Service connection is in effect for residuals of a left 
ankle fracture.

5. The preponderance of the evidence of record does not 
indicate that the appellant's claimed left knee disorder 
is due to or is a result of the service-connected left 
ankle disorder.  

6. In April 1978, service connection was denied for a claimed 
psychiatric disorder.  The appellant did not file a notice 
of disagreement as to the denial.  

7. The appellant's application to reopen a claim of service 
connection for a psychiatric disorder, then diagnosed as 
PTSD, was received on June 6, 1994.

8. The evidence of record, including a June 1998 VA 
psychiatric examination and a July 1998 Social Security 
Administration disability determination, shows that the 
appellant is currently unable to obtain or retain 
employment due to his service-connected PTSD.


CONCLUSIONS OF LAW

1. A left knee disability was not incurred in or aggravated 
by military service.    
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303(a) 
(1998).

2. A left knee disability is not proximately due to or the 
result of a service-connected disability.  38 C.F.R. 
§ 3.310(a) (1998).

3. An effective date earlier than June 6, 1994 for service 
connection for PTSD is not appropriately assigned. 38 
U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.1(r), 3.400(q) 
(1998).

4. The schedular criteria for a 100 percent evaluation for 
PTSD have been met, effective from June 1, 1998.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.400 (1998); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks service connection for a left knee 
condition, chondromalacia.  He argues that he injured his 
left knee at the same time as an in-service fall, presently 
recognized as the cause of a service-connected left ankle 
disorder.  The appellant also contends that a grant of 
service connection for PTSD should be effective as of the 
date of his original claim for the disorder, May 1977, 
instead of the date of his successfully reopened claim June 
1994.  The appellant further contends that the severity of 
his psychiatric disorder is greater than is contemplated by 
the currently assigned 70 percent disability rating.

In the interest of clarity, the Board will separately discuss 
the three issues currently on appeal.  By law, the Board's 
statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the 
record is to sufficient to enable the claimant to understand 
the precise basis for the Board's decision, as well as to 
facilitate review of the decision by courts of competent 
appellate jurisdiction.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999);   Gilbert v. Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  With this requirement of law, and in light of the 
appellant's contentions, with respect to each issue a brief 
factual review of evidence of record as found in the 
appellant's claims folder will be presented.  The Board will 
then discuss its decision relative to each claim in light of 
the applicable statutory, regulatory and precedential law.  


Entitlement to service connection for a left knee disability 
on a direct or secondary basis

Factual Background

In May 1992, the appellant sought service connection for the 
residuals of an in-service left ankle fracture and for a left 
knee disability.   Development of the claim revealed that 
when the appellant was serving on active duty in August 1969, 
he tripped on a warehouse pallet and sustained a bimalleolar 
fracture of his left ankle.  A closed reduction was then 
accomplished.  A "long leg" cast was then applied until the 
end of September 1969, and the appellant was treated 
thereafter for continued swelling and tenderness over the 
anterior tibial area, resulting in limited range of motion of 
the left ankle.  There are no contemporaneous references in 
the appellant's service medical records to a disorder of the 
left knee.

The appellant's service medical records also reveal that 
beginning in August 1968, he complained of pain in the area 
of the right tibia.  On August 20, 1968, the appellant was 
noted to be complaining of right sided knee pain.  Three days 
later, the appellant was noted to have reported injuring his 
right ankle a week previously.  On August 26 and 27, 1968, 
radiographic examination of the appellant's right tibia and 
knee was undertaken.  Records of subsequent care throughout 
September 1968 reflect continuing treatment for right leg, 
ankle and knee pain.  The sole reference to any left sided 
leg pain is a September 16, 1969 memorandum placing the 
appellant on limited duties for 60 days, due to "pain in 
[the] left tibia."  The appellant's pre-separation physical 
examination report is devoid of any mention of any left knee 
or ankle pain or other symptoms.  

In support of his claim, the appellant submitted medical 
treatment records authored by A.D.L., M.D., dating from March 
1992 to October 1992.  These  reflect that the appellant 
underwent a medial meniscectomy and debridement of a medial 
meniscus tear, posteriorly, and debridement of the 
undersurface of the patella in April 1992.  

The appellant underwent a VA physical examination in June 
1992.  The appellant reported that he sustained a bimalleolar 
fracture of his left ankle in Vietnam,
and that he had then turned his left knee.  He indicated that 
he had problems with his left knee since that time.  He has 
been employed as a maintenance worker and has pain increased 
with bending, walking, climbing ladders, and activities 
associated with his work environment.  The diagnoses were 
status post left bimalleolar fracture of the ankle with 
persistent mild effusion and status post recent left knee 
arthroscopy for meniscectomy and patellar shave.  The 
examiner did not opine as to the etiology of the appellant's 
then current left leg disorder.  

By rating action in August 1992, service connection was 
granted for residuals of a left ankle fracture.

The appellant underwent a VA physical examination in November 
1992.  The appellant was again diagnosed to have a history of 
an arthroscopic removal of the torn medial meniscus, as well 
as chondromalacia of the patella.  However, the examiner did 
not opine as to the etiology of the appellant's disorder.  

By correspondence received in October 1992, Dr. L. opined 
that the appellant's left knee problem was, in his opinion, 
related to the injury sustained to the ankle in Vietnam.  Dr. 
L. also provided copies of correspondence between his office 
and that of D.B., M.D., relative to ongoing treatment of the 
appellant's left knee disorder, to include an April 1992 
arthroscopy and debridement to alleviate "traumatic 
chondromalacia."    

In a September 1992 physical therapy progress note generated 
by the Brattleboro Memorial Hospital, it was noted that the 
cause of the appellant's left knee pain was unknown.  

In January 1993, the RO caused an examination to be made of 
the appellant's claims folder in order to ascertain what 
relationship existed between his then diagnosed knee disorder 
and the in-service left ankle fracture.  A VA Associate Chief 
of Staff of Ambulatory Care reviewed the appellant's medical 
history and opined that:  there was no evidence of a left 
knee injury in 1970; the left knee was symptomatic for the 
past three to four years only; there was no permanent 
sequelae from the 1970 left ankle fracture; chondromalacia of 
the patella is probably present bilaterally; and there are no 
credible, objective grounds to support the left knee meniscus 
tear dating from 1970 or adjunct to the 1970 left ankle 
fracture which healed uneventfully.

At an April 1993 personal hearing before a hearing officer at 
the RO, the appellant testified in substance that he injured 
his left ankle and left knee at the same time when he fell 25 
feet while doing warehouse inventory in Vietnam and landed on 
a cement floor.  He stated that he was unable to stand after 
the injury and he was placed in a full leg cast which 
required recasting because his left knee became swollen.  He 
stated that he was subsequently treated in service for 
complaints of aches and pains involving the left knee and 
ankle and that he saw his family physician in 1974 for 
complaints of the left knee and left ankle.  He testified 
that he used commercially available pain relievers and ice 
packs and that his left
knee worsened about three years earlier and began giving out 
on him.  He stated that he had increasingly favored his left 
knee over the years and that he was able to walk only about 
one-half of a mile.  He stated that he did not seek treatment 
for the left knee prior to 1992 because of an inability to 
take time off from work and due to the cost of medical 
treatment.

A December 1993 treatment note authored by D.L.K., M.D. 
reflects that the appellant was then involved in a motor 
vehicle accident on the day prior to the report, and that the 
appellant was complaining of left knee pain that had 
gradually increased.  Dr. K. further noted that the appellant 
had "no prior problems with that knee."  

In a November 1994 letter, Dr. L. stated that given the 
appellant's in-service incurrence of a "very nasty bi-
malleolar fracture," he believed that it was very possible 
that the appellant "may have very well injured his left knee 
at that time."  Dr. L. stated that if there was enough of a 
twisting or a violent injury to the appellant's left ankle 
sufficient to produce a left ankle fracture, he would 
"certainly think that force would have been enough to create 
a rotatory type injury to the left knee and result in a 
meniscus injury involving the medial meniscus on the same 
side."  He further stated that his theory was "quite 
possible" as to the sequence of events, and that it was 
rendered notwithstanding the fact that the injury did not 
manifest until some time after the ankle injury.  Finally, 
Dr. L. stated that while he could not state definitively that 
the sequence of events he outlined occurred, it was "as 
equally predictable that this is the series of events just as 
much as it is not and the injury to the left knee was on a 
separate basis."  

In September 1995, a copy of a November 1994 privately 
obtained radiographic study was received.  Relative to the 
appellant's left lower leg, it found that the bone density 
and trabecular architecture were normal and no fracture was 
identified in either the tibia or fibula.  The surrounding 
soft tissues were noted to be "unremarkable."  The 
diagnosis was that the appellant had a "normal tibia and 
fibula."  Radiographic examination of the appellant's left 
ankle revealed a slight broadening of the fibula above the 
malleolus with a thickened cortex, suggestive of an old 
fracture.  The diagnostic impression was that the appellant 
had an essentially normal ankle.  

In statements received in September 1996, the appellant's 
mother and sister stated that the appellant demonstrated left 
knee and leg pain since returning from active duty.  

The appellant underwent a VA joints examination in February 
1997.  The examiner noted that the appellant was favoring the 
left leg in his gait.  The examiner did not express an 
opinion as to the etiology of the left knee symptoms.  In an 
April 1997 addendum, the examiner stated that it was 
"likely" that the appellant's left knee symptoms were 
etiologically related to his in-service injury.  However, the 
examiner also stated that there was "probably no 
connection" between the left knee disability and the 
service-connected left ankle fracture.  In a further addendum 
dated in May 1997, the examiner stated that the diagnosis of 
the appellant's left knee disorder was chondromalacia of the 
patella with a small tear of the medial meniscus.  

The appellant underwent a VA joints examination in August 
1998.  The examiner opined that there did not appear to then 
be any significant disability relative to the appellant's 
left knee.  

Because the August 1998 VA examination results were 
apparently inconsistent with previous reports relative to the 
existence of a left knee disorder, the RO requested 
clarification of the most recent report.  In a September 15, 
1998 addendum prepared by J.T., P.A., and reviewed and 
approved by VA orthopedist F.L., M.D.,  the following 
observations were made relative to the medical evidence of 
record:  

1.  The debridement of the appellant's 
left knee, conducted by Dr. L., was 
undertaken to reduce overgrown synovial 
tissue in the affected joint and remove a 
torn piece of cartilage caused by a 
meniscal tear.  This was accomplished by 
shaving the frayed cartilage from the 
rear of the kneecap, with the specific 
purpose of smoothing the function of the 
joint;

2.  Whether the pre-debridement damage to 
the left knee joint was the result of the 
claimed service injury to the ankle, or 
was the accumulation of many small 
injuries over the years could not be 
determined by any clinician with 
certainty.  Although it was logical to 
believe, as Dr. L. suggested in his 
September 1992 note, that the 
circumstances of the appellant's in-
service 1968 left ankle injury could have 
produced enough force to cause the 
meniscal tear, the passage of 24 years 
between the appellant's in-service ankle 
trauma and need for surgical 
intervention, the damage "most likely 
occurred prior to the knee needing 
surgical intervention."  It was noted in 
this regard that the appellant had worked 
at multiple manual positions and did not 
show any treatment for left knee problems 
during this time, and that to "state 
directly that the damage requiring 
surgery happened all at the time of the 
fall is speculative" as acknowledged in 
Dr. L.'s note, and;  

3.  As to the appellant's current knee 
symptoms, the arthroscopic work performed 
returned it to "fairly normal 
functioning."  

At an October 1998 personal hearing before a hearing officer 
at the RO, the appellant testified in substance that at the 
time he injured his left ankle in service, he also injured 
his left knee.  Specifically, he stated that he hit his left 
knee on a concrete floor at the same time he injured his left 
ankle.  He stated that he was placed in a "long leg cast" 
for this injury.  As to the lack of treatment records between 
his service and his initial documented left leg treatment 
approximately 21 years later, the appellant stated that he 
took aspirin but he was "young and foolish."  The appellant 
stated that one of his examining physicians had written that 
he complained of right leg symptomatology, when he had in 
fact complained about his left leg.  

Relevant law and regulations

Service connection

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that a disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110; 1131 (West 1991); 38 C.F.R. § 
3.303 (1998).

Service connection may also be granted for disability which 
is due to service-connected disease or injury. 38 C.F.R. § 
3.310 (1998).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993).


Well grounded claims

Under 38 U.S.C. A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  Such a claim has been defined by the Court 
to be "one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible" in order meet the burden established in the 
statute.  Kandik v. Brown, 9 Vet. App. 434, 439 (1996); see 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

In order for the appellant's claim to be well grounded, there 
must have been presented competent evidence of a current 
disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); 
see also Watai v. Brown, 9 Vet. App. 441, 443 (1996).

Where the determinative issue involves either medical 
etiology or diagnosis, competent medical evidence is 
necessary to fulfill the well-grounded claim requirement.  
Where the determinative issue does not require medical 
diagnosis or etiology, lay testimony by itself may suffice to 
meet the statutory burden.  Caluza v. Brown, 7 Vet. App. 498, 
504 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The truthfulness of evidence is presumed in determining 
whether a claim is well grounded.  Meyer v. Brown, 9 Vet. 
App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 
(1993).

Analysis

It appears that, although the appellant appears to be 
contending principally that he injured his left knee during 
service, there is also the contention that his current left 
knee disability is due to his service-connected left ankle 
disability.  See, in particular, the March 1996 joint motion 
for remand.  Accordingly, the Board will separately discuss 
both aspects of his service connection claim.

Secondary service connection

As noted above, secondary service connection shall be awarded 
when a disability is "proximately due to or the result of a 
service-connected disease or injury...."  38 C.F.R. § 
3.310(a).  The Board has carefully examined the lay and 
medical evidence of record with a view towards determining 
whether the appellant's left knee disorder may be granted 
service connection as secondary to the left ankle disorder.  

A valid assertion of secondary service connection must 
fulfill the well-grounded claim requirement applicable to 
other claims.  See Libertine v. Brown, 9 Vet. App. 521, 522 
(1996).  There must be evidence of the claimed disability; a 
service-connected disease or injury; and a nexus, established 
by competent medical evidence, between the two.  Reiber v. 
Brown, 7 Vet. App. 513 (1995). 

In this case, there is evidence of a left knee disability and 
there is a service-connected left ankle disability.  However, 
there has been obtained no competent medical evidence that, 
when presumed credible, suggests that the appellant's claimed 
left knee disorder developed as a result of the left ankle 
disability.  Indeed, it appears that at this point in time 
the appellant himself does not seriously contend that such a 
relationship exists.  In the absence of any competent medical 
nexus evidence, the appellant's claim of entitlement to 
secondary service connection fails as not being well 
grounded. 

Accordingly, for the reasons and bases discussed above, the 
Board concludes that the appellant's claim of entitlement to 
service connection for a left knee disability as secondary to 
his service-connected left ankle disability is not well 
grounded and it is therefore denied.

Direct service connection

The Board has carefully examined all medical and lay evidence 
of record and presumed the evidence proffered in favor of the 
claim to be credible.  See King v. Brown, 5 Vet. App. 19, 21 
(1993).  Having done so, the Board finds that the appellant's 
claim of service connection for a left knee disorder is well 
grounded.  In particular, the Board has presumed credible the 
appellant's account of twisting his left knee at the same 
time he injured his left ankle.  Coupled with Dr. L.'s 
November 1994 opinion regarding the possibility that the 
appellant's left knee symptoms could have been incurred in 
the manner reported by the appellant, medical evidence of a 
possible nexus between an in-service injury and the claimed 
left knee disorder has been obtain which is sufficient to 
render the claim plausible.  

Having found that the appellant's claim is well grounded does 
not end the Board's inquiry.  The finding of well 
groundedness places upon VA the duty to assist the appellant 
in the development of his claim by affording him a medical 
examination and by obtaining relevant records which could 
possibly substantiate his claim.  Peters v. Brown, 6 Vet. 
App. 540, 542 (1994); see 38 U.S.C.A. § 5107(a).  In this 
case, as indicated in the Introduction and in the factual 
background section above, there have been two Board remands 
and a number of examinations of the appellant's's left leg.  
In addition the appellant has presented evidence and argument 
in his own behalf, including testimony at a personal hearing 
in October 1998.  The Board believes that VA's duty to assist 
has been amply fulfilled with respect to this issue.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The Board wishes to make clear that while the evidence in 
support of the claim is presumed credible for the limited 
purpose of ascertaining whether his claim is well grounded, 
see King, such presumption of credibility does not extend 
beyond this predicate determination.  See Chipego v. Brown, 4 
Vet. App. 102, 104-105 (1993).  The Board is then required to 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); see Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  

The Board will first recapitulate the evidence in support of 
the appellant's claim and then move on to a discussion of the 
evidence against the claim.

The Board has carefully considered the November 1994 opinion 
of Dr. L.  In essence, Dr. L.'s opinion is that at the time 
that the appellant injured his left ankle, a twisting injury 
of the leg, as described by the appellant, was a "quite 
possible" sequence of events, although he could not state 
its occurrence definitively.   

A VA examiner, in an April 1997 addendum to a February 1997 
examination report, stated: "I believe that it is likely 
that the patient's left knee disability, if any, is 
etiologically related to the injury that occurred in his 
active service 7/68 to 7/71."  The Board observes that the 
April 1997 addendum is somewhat inartfully worded and also 
may be interpreted as opining that the appellant's then 
current left knee symptoms, "if any", were unrelated to the 
in-service incident during which the appellant injured his 
left ankle.  In particular, the balance of the April 1997 
report reflects in relevant part the examiner's belief that 
there was "probably no connection" between the appellant's 
left knee disability and the left ankle fracture which was 
incurred during service.  

The evidence against the appellant's claim consists of the 
essentially negative service medical records; the lack of 
medical evidence of the claimed disability for over twenty 
years after service; and medical opinion evidence summarized 
below.

The initial medical treatment for the asserted left knee 
disorder is dated in March 1992, approximately 23 years after 
the appellant's in-service fall.  The Board notes in this 
regard that the appellant has reported having relatively 
continuous pain in the interim between his military service 
and the April 1992 medial meniscectomy and debridement 
procedure.  Because of the hiatus between the appellant's in-
service injury and his then current claim, the appellant's 
claims folder was reviewed by a VA Associate Chief of Staff 
of Ambulatory Care in January 1993.  After reviewing the 
evidence as discussed above, his significant finding was that 
there were no credible, objective grounds to support a 
connection between the appellant's claimed left knee disorder 
and the circumstances of his left knee injury.

Given its more informed basis and the degree of certainty 
expressed, the January 1993 opinion of the VA examiner is 
plainly more probative than the opinion of the appellant's 
treating physician, Dr. L.  It is clear that the VA physician 
had access to the appellant's medical records and the claims 
folder, including the appellant's service medical records.  
In contrast and as noted above, Dr. L.'s opinion appears to 
be based in large part upon the appellant's account of an 
event that occurred over 20 years earlier.  Further, the 
tenor of Dr. L.'s opinion is only that the appellant's 
account presents a possible scenario for the injury, while 
the VA physician stated definitively that there were no 
credible, objective grounds to support a finding of a 
connection between the in-service occurrence and the 
presently claimed disorder.  

In short, Dr. L.'s opinion is based largely upon the report 
of the appellant, and is further based upon an assumption 
that events may have occurred in a manner to which he was not 
a witness.  In this respect, his opinion is largely based 
upon surmise as to the factual circumstances of the original 
injury and is therefore of diminished probative value.  See 
Jones (Stephen) v. West, 12 Vet. App. 383 (1999); see also 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The factual basis 
for Dr. L.'s opinion is premised in large measure upon the 
appellant's own account, without apparent reference to 
pertinent service medical records or other evidence of 
record, and is therefore of limited probative value.  See 
Owens v. Brown, 7 Vet. App. 29, 432-433 (1995); Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).  

Also critical to this determination is the September 1998 
addendum prepared by VA medical care providers J.T., P.A. and 
F.L., M.D.  The Board finds this report to be of particular 
probative value because it is clearly based upon a 
comprehensive review of all of the evidence of record, and is 
competent medical evidence explaining the course, development 
and current status of the appellant's claimed left knee 
disorder.  In particular, the opinion's observation that 
given the passage of over 20 years between the appellant's 
in-service injury and the surgical intervention, it would be 
"speculative" to state that the appellant's claimed left 
knee disorder was caused by the left ankle disorder is highly 
probative because it considers Dr. L.'s opinion in light of 
all the evidence of record and characterized it as 
"speculative".  

With respect to the confusing April 1997 VA examination 
addendum, which was generated because the original February 
1997 examination report was deemed to have been inadequate, 
the Board notes that even if one accepts that the examiner 
really meant to say that the appellant's current left knee 
symptoms , "if any", were related to an in-service injury, 
no basis was given for that statement.  In particular, there 
was no attempt to explain that conclusion in light of the 
other medical evidence then of record, in particular the gap 
of over 20 years between the alleged injury and the onset of 
medically identified left knee pathology.  

The Board further notes that the examination report required 
yet another addendum, in May 1997, this one on referral from 
the Chief of Staff, "for clarification of the reports 
previously submitted".  It appears from both the confusing 
language of the April 1997 addendum and the fact that the 
examiner's reports were found to be inadequate on more than 
one occasion that little weight of probative value should be 
accorded this opinion.

The Board has carefully considered the appellant's subjective 
report of continuous knee pain.  However, although the 
appellant is plainly competent to report as to symptoms, he 
does not possess medical knowledge so as to opine that his 
asserted in-service knee pain is the same as that manifested 
over 20 years later.  See, e.g., Clyburn v. West, 12 Vet. 
App. 296 (1999) [Where the veteran argued that he had the 
same knee pain in service and after service and had been 
diagnosed in the latter period to have chondromalacia 
patellae, the veteran (one medically untrained) was not 
competent to assert his knee pain emanated from the same 
condition and the claim was not well grounded.].  

Contrary to the appellant's assertions, his service medical 
records do not reflect symptoms, complaints, or treatment for 
a left leg disorder having been sustained contemporaneously 
with the left ankle injury.  To the extent that any lower 
extremity symptoms were noted, the appellant began a series 
of treatments in August 1968 (i.e., a year prior to the left 
ankle injury) for treatment of right leg and knee pain.  
Although a memorandum excusing the appellant from certain 
physical activities due to pain in the left tibia is dated in 
September 1968, the Board notes that its chronology falls 
squarely within the treatment for right lower extremity 
symptoms, and it is dated approximately one year prior to the 
appellant's in-service fall.  Although not in reliance upon 
the ultimate disposition of this appeal, the notation of left 
tibial symptoms is clearly in error and is, in any case, 
irrelevant to the appellant's primary contention in this 
matter: that the current left knee pain is the result of a 
later fall in August 1969.  

The chronology and the appellant's service medical records 
are significant in light of the appellant's current 
contentions as to the circumstances of the in-service injury.  
First, there is no evidence of record to substantiate the 
appellant's October 1998 account that he "shattered" his 
left ankle, or that he injured his left knee when he hit it 
on a concrete floor at the time of the in-service accident.  
There is also no other evidence in the appellant's service 
medical records to substantiate his contention that he had 
continuing problems with his left knee after the in-service 
incident.  All contemporaneous clinical medical records 
reflect that the appellant was afforded treatment for a left 
ankle fracture.  Most critically, the appellant's report of 
medical examination prior to his separation from active duty 
reflects no mention of a left knee, or continuing left ankle 
disability.  

In short, the appellant is not competent to opine as to the 
etiology of his knee pain over 20 years subsequent to 
discharge from active service.  To the extent that medical 
opinion evidence exists in favor of the claim, it is either 
the product of either obvious confusion or an apparent 
typographical error (i.e., the April 1997 VA report) or was 
apparently rendered without a comprehensive review of the 
facts and history of this case, beyond the appellant's 
subjective report (i.e., Dr. L's November 1994 letter).  
Competent medical examiners with access to the complete 
record of this case have opined that there is no connection 
between the appellant's asserted knee disorder and his left 
ankle injury or its precipitating accident.  In these 
circumstances, the Board specifically finds that the 
preponderance of the evidence is clearly against the 
appellant's claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).

In summary, having examined all evidence of record, the Board 
finds that the preponderance of the evidence is clearly 
against the appellant's claim, and will deny service 
connection for a left knee disorder.  The Board finds that a 
state of relative equipoise has not been reached in this 
case, and the benefit of the doubt rule is therefore 
inapplicable.  


Entitlement to an earlier effective date for a grant of 
service connection for post-traumatic stress disorder (PTSD).

Factual Background

By rating decision dated in May 1977, service connection was 
denied for a nervous disorder.  The record reflects that the 
appellant was apprised of the decision by letter dated May 
18, 1977.  The letter also contained information relative to 
the procedural and appellate rights afforded to the appellant 
in the event that he desired to then appeal the denial of 
service connection.  

In June 1977, a letter was received authored by J.M.T., M.D., 
Ph.D., expressing the physician's opinion that the 
appellant's then diagnosed anxiety neurosis was attributable 
to his experiences in Vietnam.  By correspondence 
contemporaneously dated, the appellant requested 
"reconsideration" of his claim.  In April 1978, service 
connection was again denied for the claimed disorder, and the 
appellant was again advised of his procedural and appellate 
rights.  Review of the appellant's claims folder does not 
reveal any correspondence received from him or on his behalf 
within one year of April 1978 that expresses dissatisfaction 
or disagreement with the RO's denial of entitlement to 
service connection for PTSD.  

The appellant sought service connection for PTSD by letter 
received in June 1994.  By rating decision dated in June 
1998, service connection was granted for the disorder and a 
50 percent disability evaluation was assigned, effective June 
6, 1994.   The effective date was so established as it was 
the date of the receipt of the appellant's reopened claim.  


Relevant law and analysis

The method for determining the effective date of a grant of 
service connection is set forth in 38 U.S.C.A. § 5110(a), as 
well as 38 C.F.R. § 3.400.  With respect to the assignment of 
an effective date, the applicable law indicates that, except 
as otherwise provided, the effective date of an award based 
on an original claim shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor. 38 U.S.C.A. § 5110(a) (West 
1991).  The date of entitlement to an award of service 
connection is the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (1998).

In this case, the appellant's initial claim of entitlement to 
service connection for an acquired psychiatric disorder was 
denied by the RO in May 1977 and again in April 1987.  The 
appellant did not appeal those determinations.  Under 
pertinent law the decision to deny service connection became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The claim 
of entitlement to service connection was reopened, based on 
the appellant's application received in June 1994.

In pertinent part, the effective date of an award based on a 
claim reopened after final disallowance shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor or the date 
entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(q)(1)(ii) and 
§ 3.400(r).

Analysis

In sum, the effective date of an award of service connection 
based on new and material evidence following an earlier 
denial is the date of receipt of claim or date entitlement 
arose, whichever is later.  The RO has granted benefits as of 
the date the appellant filed his petition to reopen his claim 
in accordance with the specific statutory provision, 
38 C.F.R. § 3.400(q).  The appellant's basic contention is 
that because he submitted a claim of service connection for a 
nervous disorder in May 1977, the grant of service connection 
should be retroactive to that date.  However, the appellant 
has cited, and the Board has found, no statutory, regulatory, 
or precedential provision for the assignment of an earlier 
effective date.  

The Board has reviewed the evidence in order to determine if 
any communication from the appellant earlier than June 1994 
may be considered to have been an application to reopen his 
claim of entitlement to service connection for a psychiatric 
disability.  The Board has not identified any such document, 
and the appellant has not pointed to such communication.

The Board therefore finds that the assignment of a date 
earlier than June 6, 1994  for a grant of service connection 
for PTSD is not warranted and the claim for an earlier 
effective date is denied.  

Entitlement to a greater disability evaluation than assigned 
for PTSD

Factual Background

The records indicate that since March 1994, the appellant has 
reported that he had recurrent nightmares, flashbacks, 
"numbing," avoidance, and hypervigilance.  In a July 1994 
note, it was recorded that the appellant's PTSD was "worse 
when drinking."  In a September 1994 treatment note, it was 
recorded that the appellant's PTSD symptoms were on a range 
from "moderate" to "severe."   In a January 1995 treatment 
note, the appellant reported that he was avoiding social 
situations and was working full-time as a maintenance man.  
He stated that both alcohol and PTSD "got in the way" of 
his marriage, and that he had little emotion over the loss of 
his family.  He reported no motivation to change his drinking 
habits.  In December 1995, the appellant underwent counseling 
by a VA readjustment and counseling service.  He reported 
that he was employed performing maintenance duties, and that 
he was having increased problems at work with his temper and 
"physical problems."  

In a May 1996 report of contact memorandum, the appellant was 
noted to have informed VA that he was then unemployed due to 
an unspecified disorder.  In correspondence dated in January 
1997, the appellant reported that he had given up full-time 
employment due to problems with his legs.  During the course 
of a January 1997 VA orthopedic examination, the appellant 
reported that he was then working part-time.  

In September 1997, records of the appellant's participation 
in VA group therapy treatment were received.  

The appellant underwent a VA psychiatric examination in June 
1998.  Upon clinical examination, he was noted to be dressed 
in clothing inappropriate to the season with "extremely 
poor" grooming and hygiene.  Although he expressed anger and 
agitation during the examination, he was cooperative.  His 
speech was of normal tone and volume, with some answers were 
halting.  His though process was found to be logical and goal 
directed with no flight of ideas, loosening of associations 
or tangentiality.  He expressed frequent suicidal ideation, 
memory loss and was noted to have poor concentration.  He 
reported in this regard that he had a friend make out his 
checks because he could not be "bothered."  The appellant 
denied any obsessive or ritualistic behavior that would 
interfere with normal daily activities and denied having 
panic attacks.  He stated that he had difficulty with impulse 
control, and reported that he had difficulty sleeping.  He 
was diagnosed to have chronic PTSD.  His global assessment of 
functioning (GAF) score was 40 .  A score was not rendered 
for any previous period.  The examiner commented that he had 
"major impairment in the areas of work and relations with 
others." 

In August 1998, a copy of the appellant's award by the Social 
Security Administration was received, reflecting that he had 
been awarded benefits by decision of an Administrative Law 
Judge (ALJ) the previous month.  The award letter reflects 
that the appellant alleged an inability to work beginning in 
April 1996 due to glaucoma, PTSD, hearing loss, leg and back 
pain, sleep disorder, poor circulation and general aches and 
pains.  Relative to PTSD, it was noted that the medical 
evidence on file with that agency demonstrated difficulty 
completing normal daily activities and had an inability to 
socially function.  The ALJ further observed that the 
appellant's ability to concentrate were often limited by his 
psychological symptoms and his ability to complete tasks was 
often limited.  His ability to interact with supervisors and 
co-workers was noted to be markedly limited.  The ALJ further 
found that the appellant's residual functional capacity for 
the full range of medium work was reduced by his inability to 
adjust to the psychological demands of competitive work 
activity due to PTSD.  

At an October 1998  personal hearing before a hearing officer 
at the RO, the appellant stated that he left his full-time 
job because of PTSD.  He stated that although he could 
perform his duties, he sometimes forgot them. He stated that 
he performed his work without interacting with people.  He 
stated that he was divorced in 1987, and that he did not have 
a social life.  He stated that he consulted with a VA 
counselor in group therapy on a monthly basis.  He stated 
that he used Prozac and Trazodone medications.  He reported 
that he was hospitalized at some point in 1997.  


Relevant law and regulation

As is noted above, the appellant was granted service 
connection for PTSD by rating decision dated in June 1998, 
effective the date of his reopened claim; June 6, 1994.  At 
that time, a 50 percent disability evaluation was assigned.  
In April 1999, a 70 percent disability was assigned.  

In AB v. Brown, 6 Vet. App. 35 (1993), it was held that on a 
claim for an original or increased rating, the appellant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  In this case, the appellant 
has continued to express disagreement with the disability 
rating assigned.

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, VA's Schedule, 38 C.F.R. Part 4, was 
amended with regard to rating mental disorders, including 
PTSD.  61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 
38 C.F.R. § 4.130).  Because the appellant's claim was filed 
before the regulatory change occurred, he is entitled to 
application of the version most favorable to him.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 311 (1991).  In the instant 
case, the RO provided the appellant notice of the old 
regulations in a September 1995 Statement of the Case and 
notice of the new regulations in a January 1998 Supplemental 
Statements of the Case.  Thus, the Board finds that it may 
proceed with a decision on the merits of the appellant's 
claim, with consideration of the original and revised 
regulations, without prejudice to the appellant.  See Bernard 
v Brown, 4 Vet. App. 384, 393-394(1993).
Before November 7, 1996, the VA Schedule read as follows:

General Rating Formula for Psychoneurotic Disorders:

100%  The attitudes of all contacts 
except the most intimate are so adversely 
affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.

70%  Ability to establish and maintain 
effective or favorable relationships with 
people is severely  impaired. The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment. 

50%  Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment. 
38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

Under the previously applicable regulation, the finding of 
only one of the criteria listed for a particular rating in 
Diagnostic Code 9400 may be sufficient to support the 
assignment of that rating.  Johnson v. Brown, 7 Vet. App. 95, 
97 (1994).  

Analysis

The Board has considered whether the appellant would be 
entitled to a 100 percent evaluation, the maximum rating 
available under either code, based upon demonstrable 
inability to maintain employment.  After carefully reviewing 
the evidence of record, the Board finds that the appellant 
has presented competent evidence demonstrating that his PTSD 
is of such severity that he is currently unable to retain 
employment.  The psychiatric and psychological reports of 
record support a conclusion that the appellant suffers from 
severe PTSD which is manifested through a wide variety of 
symptoms.  In particular, the VA examination report of June 
1998 evidences that the appellant has several qualifying 
symptoms for the assignment of a 100 percent disability 
rating, including explosions of aggressive energy resulting 
in profound retreat from mature behavior.  

The assignment of a GAF score of 40 is suggestive that the 
appellant has serious symptoms or serious impairment in 
social and occupational functioning.  Moreover, his 
demonstrable inability to retain employment is evidenced by 
the finding of the Social Security Administration.  

Although the record reflects that the appellant is disabled 
from other non-service-connected disorders that may have had 
an impact upon his ability to maintain employment, the Board 
is of the opinion that the evidence supports a finding that 
the appellant's inability to work is due in large part to his 
PTSD and associated symptoms.  Thus, the Board finds that the 
previously applicable criteria for an evaluation of 100 
percent have been met.  Johnson, 7 Vet. App. at 97.

Because a 100 percent evaluation has been granted under the 
previously applicable  criteria, consideration of the 
appellant's disability under the new criteria of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998) is rendered moot.


Additional matter

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
here with the PTSD issue, remains an "original claim" and 
is not a new claim for increase.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In such cases, separate compensable 
evaluations must be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126; 38 C.F.R. § 3.400 (1998).  
Accordingly, the Board must take into consideration the 
applicability of "staged ratings," pursuant to Fenderson, 
supra.  

The RO assigned the appellant a 50 percent disability rating 
for PTSD from June 6, 1994 and a 70 percent disability rating 
from June 1, 1998.

The record in this case reveals that the appellant was 
working full time in 1995.  In January 1997, the appellant 
reported that he had given up employment, but stated that 
this was due to problems with his legs.  However, he also 
stated in January 1997 that he was working part time.

The first evidence of unemployment due to the appellant's 
service-connected PTSD is the report of the June 1998 VA 
psychiatric examination, in which the examiner commented that 
the appellant had "major problems in the area of work".  In 
July 1998, the appellant was awarded Social Security 
disability benefits due, at least in part, to. PTSD.  Prior 
to that time, it appears that although the appellant's PTSD 
disability adversely impacted on his employment and social 
adaptability, based on his employment history during that 
time such impact was no more than considerable.  Accordingly, 
the Board believes that the 100 percent disability rating for 
PTSD should be assigned as of June 1, 1998.


ORDER

A well grounded claim not having been presented, service 
connection for a left knee disorder on a secondary basis is 
denied.

Service connection for a left knee disorder on a direct basis 
is denied.

An effective date earlier than June 6, 1994 for the grant of 
service connection for PTSD is denied.  

An increased evaluation of 100 percent for PTSD is granted, 
subject to the regulations governing the payment of monetary 
awards, effective from June 1, 1998.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals






  The Board notes that in June 1974, the appellant sought service connection for a back disorder and a "leg 
condition."  Development of the claim then focused upon the issue of whether the appellant had incurred a 
right lower extremity disorder while in service.  By rating decision dated in August 1974, service connection 
was denied for a right lower extremity disability.  The appellant did not file a notice of disagreement as to 
that denial.  
  The identity and professional qualifications of both the physician's assistant and the orthopedist are 
provided in the Supplemental Statement of the Case, dated September 17, 1998.  
  In essence, Reiber may be read as a companion case to Caluza v. Brown, 7 Vet. App. 498 (1995).
  The Board notes in passing that the VA examiner in April 1997 specifically stated "[t]here is probably no 
connection that [sic] the patient's left knee disability is etiologically related to the service-connected 
residuals of the left ankle fracture."  The Board does not rely on this report; as will be discussed in some 
detail below, it is of dubious probative value.
  The Board notes that the "treating physician rule" that gives the opinions of treating physicians greater 
weight in evaluating medical evidence has been rejected in the context of veterans benefits claims.  See Van 
Slack v. Brown, 5 Vet. App. 499, 502 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993). However, 
although the Court has specifically rejected the "treating physician rule", the Board is obligated to articulate 
reasons or bases for rejecting the medical opinion of a treating physician.  Guerrieri, 4 Vet. App. at 470-1. 
  The Board notes that by Hearing Officer decision dated in April 1999, a 70 percent disability evaluation 
was assigned for the disorder.  
  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) [GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of mental health-illness." citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4th ed.), p.32.]  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal 
relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to keep a job).
  Words such as "considerable" and "severe" are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. 4.6 (1998).  It should also be noted that use of terminology such 
as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 4.2, 4.6 (1998).

